DETAILED ACTION
America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for domestic priority under 35 USC §120 is acknowledged.
This application, filed 15-March-2021, is a continuation of application 16/522,346, filed 25-July-2019, published as US 2020/0020216 A1, and patented as US 10,950,106 B2.
Application 16/522,346 (Parent) is a continuation of application 15/606,922, filed 26-May-2017, published as US 2017/0263094 A1, and patented as US 10,366,588 B2.
Application 15/606,922 (Grandparent) is a continuation of application 14/814,090, filed 30-July-2015, published as US 2015/0339903 A1, and patented as US 9,666,047 B2.
Application 14/814,090 (G2Parent) is a continuation of application 14/021,484, filed 9-September-2013, published as US 2014/0009284 A1, and patented as US 9,123,229 B2.
Application 14/021,484 (G3Parent) is a continuation of application 12/782,668, filed 18-May-2010, published as US 2010/0289644 A1, and patented as US 8,531,294 B2.
Application 12/782,668 (G4Parent) claims priority from provisional application 61/179,223, filed 18-May-2009.
This application is therefore accorded a prima facie effective filing date of 18-May-2009 for subject matter supported by the original provisional application.

Information Disclosure Statement
The information disclosure statement IDS#1 (45 references) submitted on 9-September-2021 has been considered by the Examiner and made of record in the application file.

Preliminary Amendment
The present Office Action is based upon the original patent application filed on 15-March-2021 as modified by the preliminary amendment PA#1 filed on 9-April-2021.  
Claims 2-21 are now pending in the present application. 

Double Patenting
Claims 2-5, 10-15, 20 and 21 are rejected for non-statutory double patenting:
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Current Application
US 9,123,229 B2 (G3Parent)
Claim 2: A system for processing sensor data captured for a property in combination with geographic location tracking data of one or more mobile assets associated with the property, the system comprising:
a monitoring system that is configured to monitor a property and includes one or more sensors that are installed at the property;
one or more mobile devices that are configured to report geographic location data for one or more mobile assets associated with the property; and
a monitoring application server that is configured to electronically receive, either directly or via a network communications module, data communications from the one or more sensors installed at the property and receive data communications from the one or more mobile devices that are configured to report geographic location data, the monitoring application server being configured to perform operations comprising:
based on the data communications from the one or more sensors installed at the property, detecting one or more events that occurred at the property;
based on the data communications from the one or more mobile devices that are configured to report geographic location data, determining location tracking data for the one or more mobile assets associated with the property;
combining the one or more events that occurred at the property with the location tracking data for the one or more mobile assets associated with the property;
determining a profile using the combined one or more events that occurred at the property and the location tracking data for the one or more mobile assets associated with the property; and
displaying the profile to present the one or more events that occurred at the property integrated with the location tracking data for the one or more mobile assets associated.
Claim 1: A system for processing sensor data captured for a fixed property in combination with geographic location tracking data of one or more mobile assets associated with the fixed property, the system comprising: 
a monitoring system that is configured to monitor a fixed property and includes one or more sensors that are installed at the fixed property and that are configured to sense attributes of the fixed property; 
mobile devices that are configured to track and report geographic location data for mobile assets associated with the fixed property, the mobile devices including at least a first mobile device of a first user associated with the fixed property and a second mobile device of a second user associated with the fixed property; and 
a monitoring application server that is configured to electronically receive, either directly or via a network communications module, data communications based on sensor data captured by the one or more sensors installed at the fixed property and that is configured to receive data communications from the mobile devices that are configured to track and report geographic location data, the monitoring application server being configured to perform operations comprising: 
monitoring for events related to the monitoring system that monitors the fixed property; 
detecting an event at the fixed property based on the monitoring based on the detected event, determining to send a notification of the detected event; 
determining a set of potential recipients of the notification, each of the potential recipients residing at the fixed property, each of the potential recipients being associated with at least one of the mobile devices that are configured to track and report geographic location data for mobile assets associated with the fixed property, and the potential recipients including the first user and the second user; 
determining a geographic location of each of the potential recipients based on geographic location data reported by the mobile devices, wherein the geographic location of the first user is determined to be outside of the fixed property, wherein the geographic location of the second user is determined to be outside of the fixed property, and wherein the determined geographic location of the first user is closer to the fixed property than the determined geographic location of the second user; 
selecting, from among the set of potential recipients, a subset of the potential recipients to receive the notification based on the determined geographic location of each of the potential recipients, the subset of the potential recipients including the first user, but not including the second user based on the determined geographic location of the first user being closer to the fixed property than the determined geographic location of the second user; 
generating a notification of the detected event that combines a description of the detected event with the determined geographic location of the second user that is outside of the fixed property; and sending, to the subset of the potential recipients including the first user associated with the fixed property, the generated notification that combines the description of the detected event with the determined geographic location of the second user that is outside of the fixed property; 
wherein detecting the event at the fixed property comprises: detecting, based on data from a contact sensor that is included in the monitoring system and that senses whether a door or a window of the fixed property is oriented in an open or closed position, a user leaving the fixed property; determining an identity of the user based on analysis of image data captured by a camera that is included in the monitoring system and that captures images of an area proximate to the door or the window of the fixed property through which the user exited; identifying a mobile device assigned to track a mobile asset associated with the determined identity; and 
increasing frequency of geographic location tracking for the identified mobile device assigned to track the mobile asset associated with the determined identity.
Claim 3: The system of claim 2:
wherein detecting one or more events that occurred at the property comprises detecting activity within the property; and
wherein combining the one or more events that occurred at the property with the location tracking data for the one or more mobile assets associated with the property comprises combining the detected activity within the property with the location tracking data for the one or more mobile assets associated with the property.
Claim 2: The system of claim 1: 
wherein detecting the event at the fixed property comprises detecting activity of a user within the fixed property; 
wherein the operations further comprise: 
tracking, based on fixed contact and motion sensors that are installed at the fixed property, the detected activity within the fixed property based on the detected activity, the fixed sensors being stationary relative to the fixed property; 
combining the tracked activity data within the fixed property with location tracking data collected by a mobile device assigned to track a mobile asset associated with the user; 
determining a location-based activity profile for the user using the combined tracked activity data and location tracking data; and performing an operation that leverages the location-based activity profile for the user.
Claim 4: The system of claim 2, wherein determining the profile using the combined one or more events that occurred at the property and the location tracking data for the one or more mobile assets associated with the property comprises including, in the profile, finer scale tracking data collected by the monitoring system at the property and including, in the profile, larger scale tracking data collected by the one or more mobile devices at locations remote from the property.
Claim 3: The system of claim 2, wherein determining the location-based activity profile for the user using the combined tracked activity data and location tracking data comprises including, in the location-based activity profile, finer scale tracking data collected by the monitoring system when the user is detected as being located at the fixed property and including, in the location-based activity profile, larger scale tracking data collected by the mobile device assigned to track the mobile asset associated with the user when the user is detected as being away from the fixed property.
Claim 5: The system of claim 2, wherein determining the profile using the combined one or more events that occurred at the property and the location tracking data for the one or more mobile assets associated with the property comprises determining the profile using the location tracking data collected by each of multiple mobile devices assigned to track multiple mobile assets associated with the property and including, in the profile, an indication of which of the multiple mobile assets is associated with the location tracking data integrated in the profile.
Claim 4: The system of claim 2, wherein determining the location-based activity profile for the user using the combined tracked activity data and location tracking data comprises determining the location-based activity profile for the user using location tracking data collected by each of multiple mobile devices assigned to track multiple mobile assets associated with the user and including, in the location-based activity profile, an indication of which of the multiple mobile assets associated with the user is tracked.
Claim 6: The system of claim 2, wherein determining the profile using the combined one or more events that occurred at the property and the location tracking data for the one or more mobile assets associated with the property comprises including, within the profile, a time associated with each of the one or more events that occurred at the property and timing data associated with the location tracking data for the one or more mobile assets associated with the property.
Claim 5: The system of claim 1: 
wherein detecting the event at the fixed property comprises detecting an event that triggers consideration of whether an automatic control operation for the monitoring system should be performed; and 
wherein the operations further comprise: 
accessing geographic location tracking data for at least one mobile asset associated with the fixed property, the geographic location tracking data being tracked by at least one of the mobile devices; 
determining whether to perform the automatic control operation for the monitoring system based on the accessed geographic location tracking data; 
in response to a determination to perform the automatic control operation for the monitoring system, causing performance of the automatic control operation for the monitoring system; and 
in response to a determination not to perform the automatic control operation for the monitoring system, maintaining a state of the monitoring system without causing performance of the automatic control operation for the monitoring system.
Claim 7: The system of claim 6, wherein including, within the profile, the timing data associated with the location tracking data for the one or more mobile assets associated with the property comprises including, within the profile, a duration of time of travel related to the location tracking data for the one or more mobile assets associated with the property.
Claim 6: The system of claim 1: wherein generating the notification of the detected event that combines a description of the detected event with the determined geographic location of the second user associated with the fixed property comprises generating a notification of the detected event that combines a description of the detected event with geographic locations of all users that reside at the fixed property.
Claim 8: The system of claim 7, wherein including, within the profile, the duration of time of travel related to the location tracking data for the one or more mobile assets associated with the property comprises including, within the profile, a duration of driving in travelling by car from a first location to a second location.
Claim 7: The system of claim 1: 
wherein the monitoring system is a security system for the fixed property that is configured to detect alarm events at the fixed property and report detected alarm events to a central monitoring station that dispatches emergency services based on reported alarm events; 
wherein monitoring for events related to the monitoring system that monitors the fixed property comprises monitoring for alarm events at the fixed property; 
wherein detecting an event at the fixed property based on the monitoring comprises detecting an alarm event at the fixed property based on the monitoring; 
wherein determining to send the notification of the detected event comprises: determining to send a notification of the detected alarm event, and determining to report the detected alarm event to the central monitoring station that dispatches emergency services for the fixed property; 
wherein generating the notification of the detected event that combines a description of the detected event with the determined geographic location of the second user associated with the fixed property comprises: 
generating a notification of the detected alarm event that combines a description of the detected alarm event with the determined geographic location of the second user associated with the fixed property, and 
generating a report message for the detected alarm event that includes a description of the detected alarm event and identification information that enables the central monitoring station to identify the fixed property; 
wherein sending, to the subset of the potential recipients including the first user associated with the fixed property, the generated notification that combines the description of the detected event with the determined geographic location of the second user associated with the fixed property comprises: 
sending, to the first mobile device of the first user, the generated notification that combines the description of the detected alarm event with the determined geographic location of the second user associated with the fixed property, and 
sending, to the central monitoring station, the generated report message for the detected alarm event that includes the description of the detected alarm event and the identification information that enables the central monitoring station to identify the fixed property.
Claim 9: The system of claim 2:
wherein detecting the one or more events that occurred at the property comprises detecting a motion sensor event that occurred at the property;
wherein the one or more mobile assets associated with the property comprise a car associated with the property and the location tracking data comprises location tracking data for the car; and
wherein combining the one or more events that occurred at the property with the location tracking data for the one or more mobile assets associated with the property comprises combining the motion sensor event that occurred at the property with the location tracking data for the car.
Claim 8: The system of claim 1, wherein the fixed property is a private home, the first user and the second user reside in the private home, and the monitoring system is configured to monitor the private home.
Claim 10: The system of claim 2, wherein the operations comprise:
determining whether to perform an automatic control operation for the monitoring system based on the location tracking data; and
in response to a determination to perform the automatic control operation for the monitoring system, causing performance of the automatic control operation for the monitoring system.

Claim 11: The system of claim 10, wherein determining whether to perform the automatic control operation for the monitoring system based on the location tracking data comprises determining whether at least one user associated with the property is within a threshold distance of the property based on the location tracking data.

Claim 12: A method comprising:
based on data communications from one or more sensors installed at a property, detecting, by a monitoring application server, one or more events that occurred at the property, the one or more sensors being included in a monitoring system that is configured to monitor the property and the monitoring application server being configured to electronically receive, either directly or via a network communications module, the data communications from the one or more sensors installed at the property;
based on data communications from one or more mobile devices that are associated with the property and that are configured to report geographic location data, determining, by the monitoring application server, location tracking data for the one or more mobile assets associated with the property, the monitoring application server being configured to receive data communications from the one or more mobile devices that are configured to report geographic location data;
combining, by the monitoring application server, the one or more events that occurred at the property with the location tracking data for the one or more mobile assets associated with the property;
determining, by the monitoring application server, a profile using the combined one or more events that occurred at the property and the location tracking data for the one or more mobile assets associated with the property; and
displaying, by the monitoring application server, the profile to present the one or more events that occurred at the property integrated with the location tracking data for the one or more mobile assets associated.
Claim 9: A system for processing sensor data captured for a fixed property in combination with geographic location tracking data of one or more mobile assets associated with the fixed property, the system comprising: 
a monitoring system that is configured to monitor a fixed property and includes one or more sensors that are installed at the fixed property and that are configured to sense attributes of the fixed property; 
mobile devices that are configured to track and report geographic location data for mobile assets associated with the fixed property, the mobile devices including at least a first mobile device of a first user associated with the fixed property and a second mobile device of a second user associated with the fixed property; and 
a monitoring application server that is configured to electronically receive, either directly or via a network communications module, data communications based on sensor data captured by the one or more sensors installed at the fixed property and that is configured to receive data communications from the mobile devices that are configured to track and report geographic location data, the monitoring application server being configured to perform operations comprising: 
monitoring for events related to the monitoring system that monitors the fixed property; 
detecting an event at the fixed property based on the monitoring based on the detected event, determining to send a notification of the detected event; 
determining a set of potential recipients of the notification, each of the potential recipients residing at the fixed property, each of the potential recipients being associated with at least one of the mobile devices that are configured to track and report geographic location data for mobile assets associated with the fixed property, and the potential recipients including the first user and the second user; 
selecting, from among the set of potential recipients, a subset of the potential recipients to receive the notification based on the determined geographic location of each of the potential recipients, the subset of the potential recipients including the first user, but not including the second user based on the determined geographic location of the first user being closer to the fixed property than the determined geographic location of the second user; 
generating a notification of the detected event that combines a description of the detected event with the determined geographic location of the second user that is outside of the fixed property; and 
sending, to the subset of the potential recipients including the first user associated with the fixed property, the generated notification that combines the description of the detected event with the determined geographic location of the second user that is outside of the fixed property; 
wherein detecting the event at the fixed property comprises: detecting, based on data from a contact sensor that is included in the monitoring system and that senses whether a door or a window of the fixed property is oriented in an open or closed position, a user leaving the fixed property; 
determining an identity of the user based on analysis of image data captured by a camera that is included in the monitoring system and that captures images of an area proximate to the door or the window of the fixed property through which the user exited; 
identifying a mobile device assigned to track a mobile asset associated with the determined identity; and 
increasing frequency of geographic location tracking for the identified mobile device assigned to track the mobile asset associated with the determined identity wherein detecting the event at the fixed property comprises detecting an event that triggers consideration of whether an automatic control operation for the monitoring system should be performed; and 
wherein the operations further comprise: accessing geographic location tracking data for at least one mobile asset associated with the fixed property, the geographic location tracking data being tracked by at least one of the mobile devices; 
determining whether to perform the automatic control operation for the monitoring system based on the accessed geographic location tracking data; 
in response to a determination to perform the automatic control operation for the monitoring system, causing performance of the automatic control operation for the monitoring system; and 
in response to a determination not to perform the automatic control operation for the monitoring system, maintaining a state of the monitoring system without causing performance of the automatic control operation for the monitoring system; 
wherein detecting the event that triggers consideration of whether the automatic control operation for the monitoring system should be performed comprises detecting an absence of all activity within the fixed property while the monitoring system is in a disarmed state that triggers consideration of whether the monitoring system should be automatically set to an armed state in which a security alarm is generated in response to detected entry into the fixed property; 
wherein determining whether to perform the automatic control operation for the monitoring system based on the accessed geographic location tracking data comprises: 
determining whether at least one of multiple users that reside at the fixed property is within a threshold distance of the fixed property based on the accessed geographic location tracking data, 
in response to a determination that at least one of the multiple users that reside at the fixed property is within the threshold distance of the fixed property, determining to maintain the monitoring system in the disarmed state, and
 in response to a determination that at least one of the multiple users that reside at the fixed property is not within the threshold distance of the fixed property, determining to automatically set the monitoring system to the armed state; 
wherein causing performance of the automatic control operation for the monitoring system comprises automatically, without human intervention, setting the monitoring system to the armed state in response to a determination to automatically set the monitoring system to the armed state; and 
wherein maintaining a state of the monitoring system without causing performance of the automatic control operation for the monitoring system comprises maintaining the monitoring system in the disarmed state in response to a determination to maintain the monitoring system in the disarmed state.
Claim 13: The method of claim 12:
wherein detecting one or more events that occurred at the property comprises detecting activity within the property; and
wherein combining the one or more events that occurred at the property with the location tracking data for the one or more mobile assets associated with the property comprises combining the detected activity within the property with the location tracking data for the one or more mobile assets associated with the property.

Claim 14: The method of claim 12, wherein determining the profile using the combined one or more events that occurred at the property and the location tracking data for the one or more mobile assets associated with the property comprises including, in the profile, finer scale tracking data collected by the monitoring system at the property and including, in the profile, larger scale tracking data collected by the one or more mobile devices at locations remote from the property.

Claim 15: The method of claim 12, wherein determining the profile using the combined one or more events that occurred at the property and the location tracking data for the one or more mobile assets associated with the property comprises determining the profile using the location tracking data collected by each of multiple mobile devices assigned to track multiple mobile assets associated with the property and including, in the profile, an indication of which of the multiple mobile assets is associated with the location tracking data integrated in the profile.

Claim 16: The method of claim 12, wherein determining the profile using the combined one or more events that occurred at the property and the location tracking data for the one or more mobile assets associated with the property comprises including, within the profile, a time associated with each of the one or more events that occurred at the property and timing data associated with the location tracking data for the one or more mobile assets associated with the property.

Claim 17: The method of claim 16, wherein including, within the profile, the timing data associated with the location tracking data for the one or more mobile assets associated with the property comprises including, within the profile, a duration of time of travel related to the location tracking data for the one or more mobile assets associated with the property.

Claim 18: The method of claim 17, wherein including, within the profile, the duration of time of travel related to the location tracking data for the one or more mobile assets associated with the property comprises including, within the profile, a duration of driving in travelling by car from a first location to a second location.

Claim 19: The method of claim 12:
wherein detecting the one or more events that occurred at the property comprises detecting a motion sensor event that occurred at the property;
wherein the one or more mobile assets associated with the property comprise a car associated with the property and the location tracking data comprises location tracking data for the car; and
wherein combining the one or more events that occurred at the property with the location tracking data for the one or more mobile assets associated with the property comprises combining the motion sensor event that occurred at the property with the location tracking data for the car.

Claim 20: The method of claim 12, further comprising:
determining whether to perform an automatic control operation for the monitoring system based on the location tracking data; and
in response to a determination to perform the automatic control operation for the monitoring system, causing performance of the automatic control operation for the monitoring system.

Claim 21: The method of claim 20, wherein determining whether to perform the automatic control operation for the monitoring system based on the location tracking data comprises determining whether at least one user associated with the property is within a threshold distance of the property based on the location tracking data.



Claims 2-5, 10-15, 20 and 21 are rejected on the ground of non-statutory double patenting as unpatentable over claims 1-9 of Slavin et al. (United States Patent # US 9,123,229 B2), hereinafter G3Parent, in view of Staton et al. United States Patent Application Publication # US 2006/0099969 A1), hereinafter Staton.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Consider independent claim 2:  G3Parent, claims 1 and 2, recites or suggests all of the limitations of independent claim 8 except the display of the profile.
Staton discloses an analogous system to monitor persons using wireless media such as a PDA (mobile asset) including tracking the person’s location and measuring parameters associated with the environment of the monitored person, which may include a home or workplace (property) [Title; Abstract; Fig. 8A, 8B; Para. 0006-0008, 0014, 0019-0020], and specifically that information may be presented (displayed) through a web site and web client (171) and/or client console (176) [Fig. 2A; Para, 0050-0052].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to display information through a client console or web client as taught by Staton and as applied to a system for processing sensor data captured for a fixed property in combination with geographic location tracking data of one or more mobile assets associated with the fixed property as claimed by G3Parent, where display of information from a server on a console or through a web client is well known.
Consider claim 3 and as applied to claim 2:  The additional limitations of this claim are recited by G3Parent claim 2.
Consider claim 4 and as applied to claim 2: The additional limitations of this claim are recited by G3Parent claim 3.
Consider claim 5 and as applied to claim 2: The additional limitations of this claim are recited by G3Parent claim 4.
Consider claim 10 and as applied to claim 2: The additional limitations of this claim are recited by G3Parent claim 5.
Consider claim 11 and as applied to claim 10: The additional limitations of this claim are recited by G3Parent claim 5 and 9.
Consider independent claim 12:  G3Parent, claims 1 and 2, recites or suggests all of the limitations of independent claim 8 except the display of the profile.
Staton discloses an analogous system and method to monitor persons using wireless media such as a PDA (mobile asset) including tracking the person’s location and measuring parameters associated with the environment of the monitored person, which may include a home or workplace (property) [Title; Abstract; Fig. 8A, 8B; Para. 0006-0008, 0014, 0019-0020], and specifically that information may be presented (displayed) through a web site and web client (171) and/or client console (176) [Fig. 2A; Para, 0050-0052].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to display information through a client console or web client as taught by Staton and as applied to a system and method for processing sensor data captured for a fixed property in combination with geographic location tracking data of one or more mobile assets associated with the fixed property as claimed by G3Parent, where display of information from a server on a console or through a web client is well known.
Consider claim 13 and as applied to claim 12:  The additional limitations of this claim are recited by G3Parent claim 2.
Consider claim 14 and as applied to claim 12: The additional limitations of this claim are recited by G3Parent claim 3.
Consider claim 15 and as applied to claim 12: The additional limitations of this claim are recited by G3Parent claim 4.
Consider claim 20 and as applied to claim 12: The additional limitations of this claim are recited by G3Parent claim 5.
Consider claim 21 and as applied to claim 20: The additional limitations of this claim are recited by G3Parent claim 5 and 9.

Claim Rejections - 35 USC §103
The following is a quotation of 35 USC §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC §102 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC §102(b)(2)(C) for any potential 35 USC §102(a)(2) prior art against the later invention.

Claims 2-8, 10-18, 20 and 21 are rejected under 35 USC §103 as unpatentable over Staton et al. United States Patent Application Publication # US 2006/0099969 A1), hereinafter Staton, in view of Super (United States Patent Application Publication # US 2008/0001738 A1), and Aninye et al. (United States Patent Application Publication # US 2008/0088437 A1), hereinafter Aninye.
Consider claim 2:  A system for processing sensor data captured for a property in combination with geographic location tracking data of one or more mobile assets associated with the property, Staton discloses a system to monitor persons using wireless media such as a PDA (mobile asset) including tracking the person’s location and measuring parameters associated with the environment of the monitored person, which may include a home or workplace (property) [Title; Abstract; Fig. 8A, 8B; Para. 0006-0008, 0014, 0019-0020]; the system comprising:
a monitoring system that is configured to monitor a property and includes one or more sensors that are installed at the property; that the system may include sensors to detect various parameters of the local environment (such as a home), including a fire detector, appliances such as a television, or measure air quality, carbon monoxide, smog, smoke, oxygen level or temperature, [Fig. 8B; Para. 0008, 0019, 0183, 0186, 0189];
one or more mobile devices that are configured to report geographic location data for one or more mobile assets associated with the property; where portable devices (such as a PDA) may be supplied to a plurality of individuals, both monitored and monitoring, and associated with one or more geographical areas (such as the home) [Para. 0006, 0008, 0010, 0011, 0014]; and
a monitoring application server that is configured to electronically receive, either directly or via a network communications module, data communications from the one or more sensors installed at the property and receive data communications from the one or more mobile devices that are configured to report geographic location data, a backend control system (150) receiving sensor information and/or alerts through instrument modules (195) and portable devices (105, 106), through various communication networks [Fig. 1, 2A; Para. 0050, 0052-0053, 0055-0056]; the monitoring application server being configured to perform operations comprising:
based on the data communications from the one or more sensors installed at the property, detecting one or more events that occurred at the property; that various parameters, events, systems and appliances may be monitored based on the sensor data (smoke, fire temperature, security) where an event may be determined based on a threshold level [Fig. 1, 8B; Para. 0048, 0055-0056, 0082, 0092, 0094, 00132];
based on the data communications from the one or more mobile devices that are configured to report geographic location data, determining location tracking data for the one or more mobile assets associated with the property; that location of mobile devices and associated users (assets) may be tracked [Fig. 1, 8B; Para. 0082, 0186, 0189];
combining the one or more events that occurred at the property with the location tracking data for the one or more mobile assets associated with the property; where an event may be determined based on rules using a combination of GPS position (location) of a portable device with information such as any measurements (sensor information) received from an instrument module [Para. 0082-0084];
determining a profile using the combined one or more events that occurred at the property and the location tracking data for the one or more mobile assets associated with the property; and
displaying the profile to present the one or more events that occurred at the property integrated with the location tracking data for the one or more mobile assets associated; and where the information may be presented (displayed) through a web site and web client (171) [Fig. 2A; Para, 0052].
Staton discloses a feature in which reporting events are determined based on a time based schedule, but does not specifically disclose generating a profile based on location and sensed data.  This is known in the prior art, however, and for example:
Super discloses an apparatus for improving the accuracy of security systems [Title; Abstract; Fig. 1; Para. 0015] wherein objects may be tracked by cooperative means (GPS or RFID) (location information) and also by non-cooperative means (intrusion or motion detection) (sensed/event information) [Fig. 1; Para. 0015-0016].
Aninye discloses a system for monitoring alarms and responding to the movement of individuals and assets [Title; Abstract; Para. 0014, 0044], that includes monitoring of one or more fixed properties (i.e. smoke and intrusion detectors placed (installed) in facilities detecting attributes of the facility, or an RFID reader detecting the presence of assets or individuals at the facility (mobile assets) and whether they may be entering a restricted portion of the facility, or attempting to leave, [Para. 0085], and particularly a location history map (300) (location-based activity profile) with indicators (301) showing the locations of a tracked individual over time, and where this information may be displayed on a web client (16) [Fig. 9A, 9B; Para. 0071].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to combine cooperative location data obtained from portable devices (mobile assets) and event data obtained from fixed property sensors (such as motion sensors or RFID readers) as taught by Super and applied to a system for monitoring persons as taught by Staton in order to confirm the particular mobile asset is associated with the detected event; and further to use the combined information to generate and display a location history (or profile) of the particular mobile asset in map and/or list form as taught by Aninye and applied to the system for monitoring persons as taught by Staton as modified by Super, in order to provide a record of movement over time of a particular mobile asset to a parent or authorized person.
Consider claim 3 and as applied to claim 2:  The system of claim 2:
wherein detecting one or more events that occurred at the property comprises detecting activity within the property; Staton discloses that detected events may include environmental conditions of a home (such as temperature) and/or turning off or on an appliance within the home [Para. 0061, 0082, 0086, 0092]; and
wherein combining the one or more events that occurred at the property with the location tracking data for the one or more mobile assets associated with the property comprises combining the detected activity within the property with the location tracking data for the one or more mobile assets associated with the property; and that events may be generated based on a combination of PDA (mobile asset) location and another factor.
Super also discloses the use of non-cooperative information (detected events from within the property, such as from a motion detector) with cooperative information (location information from a user) to determine whether the detected event is associated with the user [Fig. 5; Para. 0030-0031].
Consider claim 4 and as applied to claim 2:  The system of claim 2, wherein determining the profile using the combined one or more events that occurred at the property and the location tracking data for the one or more mobile assets associated with the property comprises including, in the profile, finer scale tracking data collected by the monitoring system at the property and including, in the profile, larger scale tracking data collected by the one or more mobile devices at locations remote from the property.
Staton does not disclose use of finer scale tracking when a user is within a fixed property, and larger scale tracking data when the user is away from the fixed property. 
Aninye, however, discloses a location history map (300) (location-based activity profile) with indicators (301) showing the locations of a tracked individual over time [Fig. 9A; Para. 0071]; the increased frequency reporting of location information (621) by the administrative hub, actively monitoring an agent's location (624) so long as the agent is still at the home location (625); and including in the location based activity profile, larger scale tracking data collected by the mobile device assigned to track the mobile asset associated with the user when the user is detected as being away from the home (fixed property) (Fig. 9B clearly shows that the tracking data includes data collected when the user is at a different street address from the fixed property) [Fig. 9A, 9B, 21; Para. 0071, 0090].
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to use increased frequency (finer) tracking while a user is at a home (fixed property location) and decreased frequency tracking while the user is away from the fixed property as taught by Aninye in a monitoring and tracking system as taught by Staton and modified by Super and Aninye, in order to more accurately track a user when in a confined area (where movements are smaller) and to reduce data storage and communication requirements where tracking definition is less critical.
Consider claim 5 and as applied to claim 2:  The system of claim 2, wherein determining the profile using the combined one or more events that occurred at the property and the location tracking data for the one or more mobile assets associated with the property comprises determining the profile using the location tracking data collected by each of multiple mobile devices assigned to track multiple mobile assets associated with the property and including, in the profile, an indication of which of the multiple mobile assets is associated with the location tracking data integrated in the profile. Staton discloses that a user may register multiple devices, and may register these as separate accounts, or with a plurality of devices (for a single user or multiple users in a single account [Para. 00162-0165, 0168-0170].
Consider claim 6 and as applied to claim 2:  The system of claim 2, wherein determining the profile using the combined one or more events that occurred at the property and the location tracking data for the one or more mobile assets associated with the property comprises including, within the profile, a time associated with each of the one or more events that occurred at the property and timing data associated with the location tracking data for the one or more mobile assets associated with the property.
Staton discloses a history data base (642) in which events are stored in chronologic order, and may retrieve transactions relating to a user request, and forwards these to a web tracking application for display [Para. 0150].
Aninye, similarly discloses generation and display of a user tracking profile with locations and associated times for a particular mobile asset [Para. 0071, Fig. 9A, 9B], and which may include additional detected information (such as tampering) (event).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to include times at which a mobile asset was at various locations, and when particular events occurred, in a report (or profile) for display, and also the duration of time for which the report provides travel information as taught by Aninye and applied to in a monitoring and tracking system as taught by Staton and modified by Super and Aninye, in order that a user know at what time, and at what place an event occurred.
Consider claim 7 and as applied to claim 6:  The system of claim 6, wherein including, within the profile, the timing data associated with the location tracking data for the one or more mobile assets associated with the property comprises including, within the profile, a duration of time of travel related to the location tracking data for the one or more mobile assets associated with the property. 
Aninye further discloses within an exemplary route history report (profile) a start and stop time (304/305), and thus the duration of time over which the report provides location information [Fig. 10A; Para. 0071].  See citations and analysis for claims 2 and 6, presented previously.
Consider claim 8 and as applied to claim 7:  The system of claim 7, wherein including, within the profile, the duration of time of travel related to the location tracking data for the one or more mobile assets associated with the property comprises including, within the profile, a duration of driving in travelling by car from a first location to a second location.
Aninye specifically discloses a route history report (profile) for a driver (by vehicle) indicating a time at each of a series of locations.  The report does not expressly show travel time between each location, but is would be obvious to one of ordinary skill that obtaining a duration (elapsed time) between any two of the listed locations is a matter of simple subtraction.
Consider claim 10 and as applied to claim 2:  The system of claim 2, wherein the operations comprise:
determining whether to perform an automatic control operation for the monitoring system based on the location tracking data; and
in response to a determination to perform the automatic control operation for the monitoring system, causing performance of the automatic control operation for the monitoring system.
Staton discloses that an event may be determined, at least in part, on the location of a PDA, and particular the location with respect to a geo-fence [Fig. 8B-10; Para. 0043, 0194, 0197]; and that a PDA may be configured to automatically control an operation in response to an event determination, where controlled operation may include: turning on (or off) a machine, making a measurement, or transmission of a message [Para. 0011, 0018, 0043, 0053, 0063, 0082, 0197].
Consider claim 11 and as applied to claim 10:  The system of claim 10, wherein determining whether to perform the automatic control operation for the monitoring system based on the location tracking data comprises determining whether at least one user associated with the property is within a threshold distance of the property based on the location tracking data.
Staton discloses a particular example in which an event is triggered based on a user has crossed a zone boundary (threshold distance) around, where the zone may define a home, office or work environment; and in response a message (control operation) is automatically sent [Fig. 10; Para. 0175, 0197; also 0195-0201]. See also citations and analysis for claims 2 and 10.
Consider claim 12:  A method Staton discloses a system and method to monitor persons using wireless media such as a PDA (mobile asset) including tracking the person’s location and measuring parameters associated with the environment of the monitored person, which may include a home or workplace (property) [Title; Abstract; Fig. 8A, 8B; Para. 0006-0008, 0014, 0019-0020]; comprising:
based on data communications from one or more sensors installed at a property, detecting, by a monitoring application server, one or more events that occurred at the property, the one or more sensors being included in a monitoring system that is configured to monitor the property and the monitoring application server being configured to electronically receive, either directly or via a network communications module, the data communications from the one or more sensors installed at the property; the system comprising sensors to detect various parameters of the local environment (such as a home), including a fire detector, appliances such as a television, or measure air quality, carbon monoxide, smog, smoke, oxygen level or temperature, [Fig. 8B; Para. 0008, 0019, 0183, 0186, 0189]; in communication with a backend control system (150) for receiving sensor information and/or alerts through instrument modules (195) and portable devices (105, 106), through various communication networks [Fig. 1, 2A; Para. 0050, 0052-0053, 0055-0056]; and where that various parameters, events, systems and appliances may be monitored based on the sensor data (smoke, fire temperature, security) where an event may be determined based on a threshold level [Fig. 1, 8B; Para. 0048, 0055-0056, 0082, 0092, 0094, 00132];
based on data communications from one or more mobile devices that are associated with the property and that are configured to report geographic location data, determining, by the monitoring application server, location tracking data for the one or more mobile assets associated with the property, the monitoring application server being configured to receive data communications from the one or more mobile devices that are configured to report geographic location data; portable devices (such as a PDA) may be supplied to a plurality of individuals, both monitored and monitoring, and associated with one or more geographical areas (such as the home) [Para. 0006, 0008, 0010, 0011, 0014]; and particularly that location of the mobile devices and associated users (assets) may be tracked based on reported location [Fig. 1, 8B; Para. 0082, 0186, 0189];
combining, by the monitoring application server, the one or more events that occurred at the property with the location tracking data for the one or more mobile assets associated with the property; where an event may be determined based on rules using a combination of GPS position (location) of a portable device with information such as any measurements (sensor information) received from an instrument module [Para. 0082-0084];
determining, by the monitoring application server, a profile using the combined one or more events that occurred at the property and the location tracking data for the one or more mobile assets associated with the property; and
displaying, by the monitoring application server, the profile to present the one or more events that occurred at the property integrated with the location tracking data for the one or more mobile assets associated; and where the information may be presented (displayed) through a web site and web client (171) [Fig. 2A; Para, 0052].
Staton discloses a feature in which reporting events are determined based on a time based schedule, but does not specifically disclose generating a profile based on location and sensed data.  This is known in the prior art, however, and for example:
Super discloses an apparatus for improving the accuracy of security systems [Title; Abstract; Fig. 1; Para. 0015] wherein objects may be tracked by cooperative means (GPS or RFID) (location information) and also by non-cooperative means (intrusion or motion detection) (sensed/event information) [Fig. 1; Para. 0015-0016].
Aninye discloses a system for monitoring alarms and responding to the movement of individuals and assets [Title; Abstract; Para. 0014, 0044], that includes monitoring of one or more fixed properties (i.e. smoke and intrusion detectors placed (installed) in facilities detecting attributes of the facility, or an RFID reader detecting the presence of assets or individuals at the facility (mobile assets) and whether they may be entering a restricted portion of the facility, or attempting to leave, [Para. 0085], and particularly a location history map (300) (location-based activity profile) with indicators (301) showing the locations of a tracked individual over time, and where this information may be displayed on a web client (16) [Fig. 9A, 9B; Para. 0071].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to combine cooperative location data obtained from portable devices (mobile assets) and event data obtained from fixed property sensors (such as motion sensors or RFID readers) as taught by Super and applied to a system and method for monitoring persons as taught by Staton in order to confirm the particular mobile asset is associated with the detected event; and further to use the combined information to generate and display a location history (or profile) of the particular mobile asset in map and/or list form as taught by Aninye and applied to the system for monitoring persons as taught by Staton as modified by Super, in order to provide a record of movement over time of a particular mobile asset to a parent or authorized person.
Consider claim 13 and as applied to claim 12:  The method of claim 12:
wherein detecting one or more events that occurred at the property comprises detecting activity within the property; Staton discloses that detected events may include environmental conditions of a home (such as temperature) and/or turning off or on an appliance within the home [Para. 0061, 0082, 0086, 0092]; and
wherein combining the one or more events that occurred at the property with the location tracking data for the one or more mobile assets associated with the property comprises combining the detected activity within the property with the location tracking data for the one or more mobile assets associated with the property; and that events may be generated based on a combination of PDA (mobile asset) location and another factor.
Super also discloses the use of non-cooperative information (detected events from within the property, such as from a motion detector) with cooperative information (location information from a user) to determine whether the detected event is associated with the user [Fig. 5; Para. 0030-0031].
Consider claim 14 and as applied to claim 12:  The method of claim 12, wherein determining the profile using the combined one or more events that occurred at the property and the location tracking data for the one or more mobile assets associated with the property comprises including, in the profile, finer scale tracking data collected by the monitoring system at the property and including, in the profile, larger scale tracking data collected by the one or more mobile devices at locations remote from the property.
Staton does not disclose use of finer scale tracking when a user is within a fixed property, and larger scale tracking data when the user is away from the fixed property. 
Aninye, however, discloses a location history map (300) (location-based activity profile) with indicators (301) showing the locations of a tracked individual over time [Fig. 9A; Para. 0071]; the increased frequency reporting of location information (621) by the administrative hub, actively monitoring an agent's location (624) so long as the agent is still at the home location (625); and including in the location based activity profile, larger scale tracking data collected by the mobile device assigned to track the mobile asset associated with the user when the user is detected as being away from the home (fixed property) (Fig. 9B clearly shows that the tracking data includes data collected when the user is at a different street address from the fixed property) [Fig. 9A, 9B, 21; Para. 0071, 0090].
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to use increased frequency (finer) tracking while a user is at a home (fixed property location) and decreased frequency tracking while the user is away from the fixed property as taught by Aninye in a monitoring and tracking system and method as taught by Staton and modified by Super and Aninye, in order to more accurately track a user when in a confined area (where movements are smaller) and to reduce data storage and communication requirements where tracking definition is less critical.
Consider claim 15 and as applied to claim 12:  The method of claim 12, wherein determining the profile using the combined one or more events that occurred at the property and the location tracking data for the one or more mobile assets associated with the property comprises determining the profile using the location tracking data collected by each of multiple mobile devices assigned to track multiple mobile assets associated with the property and including, in the profile, an indication of which of the multiple mobile assets is associated with the location tracking data integrated in the profile. Staton discloses that a user may register multiple devices, and may register these as separate accounts, or with a plurality of devices (for a single user or multiple users in a single account [Para. 00162-0165, 0168-0170].
Consider claim 16 and as applied to claim 12:  The method of claim 12, wherein determining the profile using the combined one or more events that occurred at the property and the location tracking data for the one or more mobile assets associated with the property comprises including, within the profile, a time associated with each of the one or more events that occurred at the property and timing data associated with the location tracking data for the one or more mobile assets associated with the property.
Staton discloses a history data base (642) in which events are stored in chronologic order, and may retrieve transactions relating to a user request, and forwards these to a web tracking application for display [Para. 0150].
Aninye, similarly discloses generation and display of a user tracking profile with locations and associated times for a particular mobile asset [Para. 0071, Fig. 9A, 9B], and which may include additional detected information (such as tampering) (event).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to include times at which a mobile asset was at various locations, and when particular events occurred, in a report (or profile) for display, and also the duration of time for which the report provides travel information as taught by Aninye and applied to in a monitoring and tracking system and method as taught by Staton and modified by Super and Aninye, in order that a user know at what time, and at what place an event occurred.
Consider claim 17 and as applied to claim 16:  The method of claim 16, wherein including, within the profile, the timing data associated with the location tracking data for the one or more mobile assets associated with the property comprises including, within the profile, a duration of time of travel related to the location tracking data for the one or more mobile assets associated with the property.
Aninye further discloses within an exemplary route history report (profile) a start and stop time (304/305), and thus the duration of time over which the report provides location information [Fig. 10A; Para. 0071].  See citations and analysis for claims 2 and 6, presented previously.
Consider claim 18 and as applied to claim 17:  The method of claim 17, wherein including, within the profile, the duration of time of travel related to the location tracking data for the one or more mobile assets associated with the property comprises including, within the profile, a duration of driving in travelling by car from a first location to a second location.
Aninye specifically discloses a route history report (profile) for a driver (by vehicle) indicating a time at each of a series of locations.  The report does not expressly show travel time between each location, but is would be obvious to one of ordinary skill that obtaining a duration (elapsed time) between any two of the listed locations is a matter of simple subtraction.
Consider claim 20 and as applied to claim 12:  The method of claim 12, further comprising:
determining whether to perform an automatic control operation for the monitoring system based on the location tracking data; and
in response to a determination to perform the automatic control operation for the monitoring system, causing performance of the automatic control operation for the monitoring system.
Staton discloses that an event may be determined, at least in part, on the location of a PDA, and particular the location with respect to a geo-fence [Fig. 8B-10; Para. 0043, 0194, 0197]; and that a PDA may be configured to automatically control an operation in response to an event determination, where controlled operation may include: turning on (or off) a machine, making a measurement, or transmission of a message [Para. 0011, 0018, 0043, 0053, 0063, 0082, 0197].
Consider claim 21 and as applied to claim 20:  The method of claim 20, wherein determining whether to perform the automatic control operation for the monitoring system based on the location tracking data comprises determining whether at least one user associated with the property is within a threshold distance of the property based on the location tracking data.
Staton discloses a particular example in which an event is triggered based on a user has crossed a zone boundary (threshold distance) around, where the zone may define a home, office or work environment; and in response a message (control operation) is automatically sent [Fig. 10; Para. 0175, 0197; also 0195-0201]. See also citations and analysis for claims 12 and 20.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Forbes et al. (U.S. Patent Application Publication # US 2008/0126284 A1) disclosing intent prediction and response employing sensing, networking and communication among distributed devices.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684